327 S.W.3d 634 (2010)
STATE of Missouri, Respondent,
v.
William A. TURNER, Jr., Appellant.
No. WD 70763.
Missouri Court of Appeals, Western District.
December 28, 2010.
Susan L. Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Robert J. Bartholomew, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, MARK D. PFEIFFER and GARY D. WITT, Judges.

ORDER
PER CURIAM.
William Turner, Jr. was convicted by jury of first-degree arson and attempted manufacture of a controlled substance. On appeal, he challenges the sufficiency of the evidence to support both convictions. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).